959 F.2d 1101
295 U.S.App.D.C. 97
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James W. JOHNSON, Jr., Appellant,v.Bureau of Engraving and Printing, et al.
No. 91-5113.
United States Court of Appeals, District of Columbia Circuit.
March 26, 1992.Rehearing Denied April 28, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and BUCKLEY, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for time enlargement and for this court to intervene, and the motion for time enlargement and for this court to intervene in behalf of appellant with requests for stay of all final actions until counsel is assigned or documents are released, which are construed as including a motion for appointment of counsel, a motion to hold in abeyance, and a petition for writ of mandamus;  the court's July 16, 1991 order to show cause;  and the motion for summary affirmance and the lack of response thereto, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the motion for appointment of counsel be denied.   Appointment of counsel in a civil case is exceptional and is wholly unwarranted when appellant has not demonstrated any likelihood of sucess on the merits.   See D.C. Handbook of Practice and Internal Procedures 29 (1987).   It is


4
FURTHER ORDERED that the motion for this court to intervene, which is construed as a petition for writ of mandamus, be denied.   Appellant has not shown that he is clearly entitled to the extraordinary relief requested.   See Kerr v. United States District Court, 426 U.S. 394, 403 (1976).   It is


5
FURTHER ORDERED that the request for stay, which is construed as a motion to hold in abeyance, be denied.   It is


6
FURTHER ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its Findings of Fact and Conclusions of Law filed March 14, 1991.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 1172, 1174 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


7
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.